USCA4 Appeal: 22-7130      Doc: 9        Filed: 12/01/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-7130


        BRANDEN MAURICE LABARGE,

                            Petitioner - Appellant,

                     v.

        J. C. STREEVAL, Warden,

                            Respondent - Appellee.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:22-cv-00476-JPJ-PMS)


        Submitted: November 21, 2022                                 Decided: December 1, 2022


        Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Branden Maurice LaBarge, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7130      Doc: 9         Filed: 12/01/2022      Pg: 2 of 2




        PER CURIAM:

               Branden Maurice LaBarge seeks to appeal the magistrate judge’s order granting the

        Government’s motion for a stay and the district court’s order denying LaBarge’s motion to

        reconsider. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

        and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

        Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders LaBarge

        seek to appeal are neither final orders nor appealable interlocutory or collateral orders.

        Accordingly, we deny LaBarge’s emergency petition for permission to appeal and dismiss

        the appeal without prejudice for lack of jurisdiction. * We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                       DISMISSED




               *
                  To the extent LaBarge seeks authorization from this Court to pursue an
        interlocutory appeal, he must first obtain such authorization from the district court. See 28
        U.S.C. § 1292(b).
                                                     2